Citation Nr: 0632171	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
congenital pectus excavatum.

2.  Entitlement to service connection for a lung and 
respiratory disorder, claimed as secondary to congenital 
pectus excavatum.

3.  Entitlement to service connection for chest pain, claimed 
as secondary to congenital pectus excavatum.

4.  Entitlement to service connection for sternum pain, 
claimed as secondary to congenital pectus excavatum.

5.  Entitlement to service connection for rib pain, claimed 
as secondary to congenital pectus excavatum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
December 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2003.

In October 2005, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.

The case was remanded to the RO via the Appeals Management 
Center (AMC) in March 2006 for additional development.  That 
development was completed and the case has been returned to 
the Board.  


FINDINGS OF FACT

1.  Residuals of congenital pectus excavatum are not 
associated with the veteran's active service.

2.  The veteran does not currently suffer from a lung or 
respiratory disorder, and there is no disorder characterized 
as chest pain, rib pain or sternum pain that is causally 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pectus excavatum 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  The criteria for service connection for a lung or 
respiratory disorder, or a disorder characterized as chest 
pain, rib pain or sternum pain, as secondary to a service-
connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran urges that his pre-existing congenital pectus 
excavatum worsened in service and that the condition has 
caused other disorders, claimed as a lung and respiratory 
disorder, chest pain, sternum pain and rib pain.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in February 2003, December 2003 and 
March 2006.  Consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), a May 2006 supplemental statement of the 
case discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  The veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service or, it 
is proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.310. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Pectus Excavatum

It is uncontroverted that the veteran's pectus excavatum is 
congenital.  The Board notes that, typically, congenital or 
developmental defects are not "diseases or injuries" subject 
to VA compensation benefits.  38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a). However, the usual effects of medical and 
surgical treatment in service...will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Because the veteran's pectus excavatum is a congenital defect 
rather than a congenital disease or a condition secondary to 
trauma, in-service incurrence, or the presumption thereof, is 
not for application.  See 38 C.F.R. §§ 3.303(c), 3.307(a)(3), 
3.309(a).  The question remains whether the condition was 
aggravated or worsened in service.  See 38 C.F.R. § 3.306.  
For the reasons that follow, the Board finds no such 
aggravation or worsening occurred.

Factual Background

Service medical records include the veteran's enlistment 
physical examination in which it was noted that he had a 
"funnel chest" (pectus excavatum).  While in service, in 
July 1958, he underwent correction of mild pectus excavatum.  
Complaints of shortness of breath were noted both before and 
after the surgery.  Recovery was uneventful, and he was 
discharged to duty.  In September 1959, prior to his 
separation from service, he was reexamined and found to have 
mild pectus excavatum on X-ray.  Respiratory function was 
within normal limits.  The chief of surgery and the thoracic 
surgeon felt the veteran had obtained a good postoperative 
result as he was asymptomatic and had recovered from the 
surgery.  No permanent disability of the chest was noted on 
his separation physical examination report dated in December 
1959.

The post-service record consists of VA and private treatment 
records dating from the 1990's and shows complaints generally 
relating to chest pain with breathing dating from many years 
after service.  In April 2004, he was evaluated by R.C.R., 
M.D., for thoracic pain and rib pain.  Dr. R. noted the 
history of surgery in service.  His diagnosis was symptomatic 
thoracic spondylosis.  Dr. R. commented that the veteran's 
thoracic pain was present before surgery and had reportedly 
progressed over time.  He opined that the veteran had early 
thoracic degenerative changes in service and that the present 
rib cage pain may be a result of the surgery.  

Based upon an examination of the veteran and a review of his 
medical history, a VA fee basis physician concluded in April 
2005 that the veteran had chronic chest wall pain both before 
and after the surgery in 1958, and that although there was 
arthritis of the lumbar spine, there was no thoracic 
spondylosis and the lumbar condition was not likely related 
to the pectus excavatum.  The examiner did not indicate that 
any current condition was related to the in-service surgery 
or that any worsening occurred due to the surgery.  

Also of record is a brief private medical opinion dated in 
October 2005 from IMA which indicates that the veteran's 
chest pain from his congenital chest wall deformity may have 
been aggravated in service.  

Following his Travel Board hearing before the undersigned in 
October 2005, the claim was remanded and the veteran 
underwent VA examination in order to determine whether there 
was a current residual of pectus excavatum, or a worsening of 
the condition, beyond the natural progress of the disease.  

The veteran was afforded a VA orthopedic examination in April 
2006.  The examiner noted that he reviewed the claims folder.  
The veteran complained of breathing problems and an inability 
to take big breaths.  The examiner noted the veteran was 
retired but working as a van driver volunteer for DAV.  Based 
on examination, claims file review, chest X-ray and pulmonary 
function testing, the diagnosis was status post corrective 
surgery for pectus excavatum with residual deformity of the 
chest wall, which existed prior to military service.  The 
examiner found that the pectus excavatum was not aggravated 
or worsened due to service or any incident in service.  He 
also noted that there was no current respiratory disorder, 
and that chest wall pain, sternal pain and rib pain were 
present before and after the corrective surgery and did not 
worsen or increase beyond the natural progress of the disease 
or deformity.  The examiner explained that he also considered 
the findings on the report from Dr. R. and the April 2005 VA 
examination.  

Analysis

The preponderance of the evidence is against this claim.  The 
April 2006 VA doctor's opinion against the claim is more 
probative than the IMA favorable opinion as to etiology 
because the VA opinion was more thorough and well-supported, 
as it was based upon a review of the claims folder, service 
and VA records, and the reasoning provided by the VA doctor 
is more specific to the critical question at hand.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  The VA physician accepted the 
veteran's history, examined the claims file, and provided 
detailed reasoning why the pre-existing congenital condition 
was not aggravated or worsened in service.  He cited to the 
documented history to support his opinion.  The examiner 
noted similar pain complaints existed before and after the 
1958 surgery, as reflected in the service medical records.  
His opinion is well-supported and wholly consistent with the 
record.  The IMA physician also accepted the history of 
surgery in service, but did not review the record.  The IMA 
physician did not provide a basis for his opinion, or discuss 
any of the evidence.  The opinion is equivocal and largely 
unsupported as to the issue of aggravation.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Thus, the VA physician's opinion is in essence adopted.  It 
is accorded sufficient probative value to show that the 
veteran's congenital pectus excavatum did not undergo an 
increase in severity, beyond the natural course of the 
disorder, during a period of active duty service.  The IMA 
physician's opinion as to aggravation was based on the 
veteran's own recited history, not a review of the 
contemporaneous medical evidence.  See Godfrey v. Brown, 8 
Vet. App. 113, 114 (1995) (VA is not required to accept a 
physician's opinion that is based upon the appellant's 
recitation of an uncorroborated medical history.)  Highly 
relevant factors were noted by the VA examiner in April 2006 
which were not addressed by the IMA physician.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to establish a medical link, which is 
required in this case.  It is undisputed that a layperson is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a layperson is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

As the preponderance of the evidence is against the veteran's 
claim of service connection for pectus excavatum, service 
connection is not warranted.  

Lung or Respiratory Disorder, a Disorder Characterized as 
Chest Pain, Rib Pain or Sternum Pain

The Board finds no competent evidence of a nexus between the 
veteran's claimed lung or respiratory disorder, chest pain, 
rib pain or sternum pain, and his period of active service 
for purposes of direct service connection.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The 2006 VA examiner found no current respiratory 
disorder, and noted that chest wall, sternum and rib pain 
were present both before and after the corrective surgery, 
and that there were not worsened or aggravated in service.  
There is no competent evidence that there was "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

As to the chest, sternum and rib pain claimed, a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
pain symptoms can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Again, the veteran's 
lay opinion as to the etiology of his disorder is not 
competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

To the extent that the veteran does not aver that these 
conditions are related to service on a direct basis, but 
rather argues they are proximately due to a service-connected 
disorder, the claim has been considered under 38 C.F.R. 
§ 3.310.  However, there is no service-connected disorder to 
which they could be related, and as such secondary service 
connection must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994)  




ORDER

Service connection for pectus excavatum is denied.

Service connection for a lung and respiratory disorder, as 
secondary to congenital pectus excavatum, is denied.

Service connection for chest pain, as secondary to congenital 
pectus excavatum, is denied.  

Service connection for sternum pain, as secondary to 
congenital pectus excavatum, is denied.  

Service connection for rib pain, as secondary to congenital 
pectus excavatum, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


